DETAILED ACTION
Applicant’s response, filed October 14, 2021, are fully acknowledged by the Examiner. Currently, claims 2- 16 are pending with claims 1 and 17-21 cancelled. The following is a complete response to the October 14, 2021 communication.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on October 14, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat Nos. 8,506,486; 10,525,288; 9,974,982; 9,320,537; 8,366,622; 8,690,778; 8,690,779; 8,690,780; 10,960,236; 8,444,562 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The acceptance of the terminal disclaimer is sufficient to obviate the obviousness-type patenting rejections set forth in the July 12, 2021 Non-Final Office Action.
Allowable Subject Matter
Claims 2-16 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, the filing of the terminal disclaimer has obviated the double-patenting rejections of claims 2-16. During the search of the prior art, the Examiner has failed to find any reference or combination of references that would disclose, fairly suggest or make obvious each and every limitation set forth in independent claim 2 including the method for tightening tissue via ultrasound to a region of interest comprising a collagen fiber and a muscular fascia tissue, the collagen fiber being one of dermal tissue and adipose tissue, and for the heating of the collagen fiber and the muscular 
As such, it is for at least the reasoning set forth above that the Examiner believes that claims 2-16 are allowable over the prior art. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794